DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 10/17/2022 is acknowledged. Claims 4, 7-9, 12-13, 16-18, and 21 are cancelled. Claims 1-3, 5-6, 10-11, 14-15, 19-20, and 22-28 are presented for examination on the merits for patentability in this Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 17059617, filed 11/30/2020 is a national stage entry of PCT/US2019/035489 with an International Filing Date: 06/05/2019; PCT/US2019/035489 claims Priority from Provisional Application 62681980, filed 06/07/2018.
Modified Rejection as Necessitated by the Amendment filed on 10/17/2022
Claim Interpretation
A search of the art 1,1-Difluoroethane, or DFE is often listed as HFA-152a, HFC-152a or R-152a, and will be interpreted by the Examiner to be the same. See ECETOC JACC REPORT No. 45, p. 4 as evidence (https://www.ecetoc.org/wp-content/uploads/2014/08/JACC-045.pdf).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10-11, 14-15, 19-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 2014/155134 A1, cited in the IDS), hereinafter Green, in view of Van Oort et al. (US 2003/0005927 A1), hereinafter Van Oort, and further in view of Corr et al. (WO 2012/156711 A1), hereinafter Corr.
Applicant’s claim
Applicant claims a composition, an inhaler, and an aerosol canister comprising a composition comprising: particulate fluticasone or a pharmaceutically acceptable salt or solvate thereof, particulate vilanterol or a pharmaceutically acceptable salt or solvate thereof; and 1,1 -difluoroethane (HFA-152a); wherein the fluticasone is fluticasone furoate and the vilanterol is vilanterol trifenatate;  a composition wherein fluticasone and vilanterol are the only active medicaments in the composition; wherein the size of the fluticasone particles in the canister is between about 2 micrometers and 4 micrometers and the vilanterol trifenatate particles is between about 1 micrometer and 2 micrometers.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Green describes making an inhaled pharmaceutical composition with improved powder handling properties comprising a stearate and the method of preparing such a composition (Abstract). Green teaches wherein the pharmaceutically active material comprises long-acting muscarinic antagonist, a long-acting beta-adrenoceptor agonist and/or inhaled corticosteroid, and expressly teaches the combination of fluticasone furoate and vilanterol trifenatate by themselves (Claims 15-18). Green teaches delivery devices for the inhalable compositions, teaching dry powder inhaler (DPI), pressurized metered dose inhaler (pMDI), and nebulized system (p. 45, last paragraph).
Green teaches an embodiment wherein the inhaler propellant is CFC-12 or an ozone-friendly, non CFC-propellant, including HFA 152 (difluoroethane and isobutene) (p. 48, lines 17-20).
Green comprehends the importance of efficient dispersal of pharmaceutical actives in respiratory medicine, and describes why it is desirable to employ therapeutic particles with a size (i.e. geometric diameter) in the range of 1 to 10 µm or an aerodynamic diameter of 1-5 µm in order to be delivered to the lower respiratory tract. Green explains that particles above these sizes tend to impact in the regions of the upper airways and are removed by the mucociliary escalator (p. 1, Background, 1st paragraph).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)

Green teaches HFA 152, but does expressly teach the HFA-152a as propellant in combination with fluticasone and vilanterol.  Green does not expressly teach an aerosol canister. However, Green’s invention is geared towards the use of a stearate for improving powder flow and aerosol properties of an inhaled formulation (p. 24, 1st paragraph). Green teaches the use of a vessel to contain the active ingredient (p. 27-28).
Van Oort is in the same field of endeavor as Green, teaching process and device for inhalation of particulate medicaments (Title).  Van Oort teaches pMDI comprising a canister with pressurized liquid propellant and spherical medicament particles (Abstract). Van Oort relates how pressurized aerosol containers filled with medicament and useful as inhalators for respiratory drug delivery is well known, reciting that spherical hollow particulates may be placed in a pressurized container with a suitable propellant, and optionally with a suitable suspending agent (also known as a dispersing agent or a surfactant) by any of the well-known methods ([0004], [0041]). The art teaches that the use of drugs in pressurized aerosol inhalators employing CFC gas as propellant has declined because of its effect on the ozone layer [0004]. Van Oort teaches environmentally safe propellants are of interest in pressurized aerosol inhalators. Van Oort exemplifies a formulation wherein 1,1,1,2-tetrafluoroethane was used as propellant ([0005], [0043], Claim 18; Example II). Van Oort teaches that the medicament may be selected from a group comprising fluticasone or an ester thereof, and beta-agonist agents, which include vilanterol, and makes it compatible with Green ([0032], Claims 8 and 9). 
Regarding the size, Van Oort supports Green and teaches the pMDI canister to contain a liquid formulation comprising a propellant and spherical hollow medicament particles with a diameter from 0.5 microns to about 7 microns (Claims 1-3), which overlaps with the instantly claimed size for fluticasone and vilanterol particles in Claims 5, 6, 14 and 15. 
Regarding Claims 19, 24, and 28,  Van Oort renders obvious the aerosol canister and valve (Abstract; [0003]-[005]; [0014]; [0065]-[0066]; Example III; Claim 1). Van Oort further recites that diameter of microns to 4.5 microns (Claim 4). Van Oort recites that during use of the inhalator, an air stream lifts the powder from the carrier to entrain the powder within the air stream which is then inhaled by the patient. The powdered particles are micronized, solid particles, typically having an average particle size of <10 µm, more particularly <6 µm, even more particularly <5 µm, which is an appropriate size so that the particles can be drawn into the lungs [0007].
Regarding the propellant, Green teaches embodiment wherein the propellant is 1,1,1,2-tetrafluoroethane (HFC 134a), 1,1,1,2,3,3,3 heptafluoropropane (HFC-227), HCFC-22 (difluororchloromethane), HFA 152 (difluoroethane and isobutene) or combinations thereof (p. 48, lines 17-26). Van Oort recites that suitable environmentally safe propellants include, but are not limited to its taught perfluoroethane, monochlorodifluoromethane, 1,1,1,2-tetrafluoroethane, 1,1,-difluoro ethane, 1,1,1,2,3,3,3-heptafluoro-n-propane, and combinations thereof [0043]. As such, both Green and Van Oort separately comprehend that each of the listed propellants would be useful on their own, and meeting the “propellant consisting essentially of 1,1-difluoroethane (HFA-152a)” limitation in the instant Claims 1 and 10.
Alternatively, with regards to the limitation the “propellant consisting essentially of 1,1-difluoroethane (HFA-152a)”, Corr is in the same field of study and is able to cure the deficiency.  Core also teaches a pharmaceutical solution for inhalation, and teaches the liquid propellant the component consisting essentially of and preferably consisting entirely of 1,1 -difluoroethane (R-152a) (Abstract). Core teaches that limiting the propellant to R-152a reduces the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1, 1, 1,2-tetrafluoroethane (R-134a) is used as  propellant (p. 4, lines 4-10).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

Green expressly teaches the combination of fluticasone furoate and vilanterol trifenatate together as pharmaceutically active material in an inhalable formulation. Green recognizes that difluoroethane (HFA 152) is an ozone-friendly and suitable propellant for such a formulation. Van Oort recognizes that 1,1-difluoroethane is an environmentally safe propellant compatible with compositions comprising fluticasone and beta-agonists; vilanterol is a beta-agonist. Van Oort exemplify the use of 1,1,1,2-tetrafluoroethane as propellant in a pMDI. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Oort with that of Green and use HFC-152a as propellant. One skilled in the art would try any of the five propellants recited by Van Oort as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try HFC-152a. One would be motivated to do so because Van Oort has expressly taught that HFC-152a is an environment friendly propellant. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
As recited, the canister is not a patentable feature, and is also rendered obvious by the teachings of vessel by Green and canister/container by Van Oort. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the pressurized aerosol container with a valve taught by Van Oort to hold the composition comprising fluticasone and vilanterol of Green because both Green and Van Oort teach pMDI with compatible compositions to be delivered by inhalation of active ingredients, with compatible particles sizes. The conclusion of obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Corr with Green and use  1, 1-difluoroethane (R-152a) as sole propellant because Corr has taught that limiting the propellant to R-152a reduces the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1, 1, 1,2-tetrafluoroethane (R-134a) is used as  propellant. 

	
Claims 20, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green, Van Oort, and Corr as applies to Claims 1, 10, 19, 24 above and in view of Jinks et al. (US 2017/0152396 A1, cited in the IDS), hereinafter Jinks, and Slowey et al. (WO 2017/075018 A1), hereinafter Slowey.
Applicant’s claim
Applicant claims the aerosol canister of Claims 19 and 24 comprising at least one surface having a primer composition comprising a silane having two or more reactive silane groups separated by an organic linker group disposed thereon, wherein the primer composition has a coating composition comprising an at least partially fluorinated compound disposed thereon; wherein the at least one surface is at least a portion of a valve surface; partially fluorinated compound is a polyfluoropolyether silane.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Green and Van Oort have been set forth supra. Green allows for additive compounds to be included.  Green cites a disclosure wherein the additive material adhered to the surfaces of the active or carrier particles (p. 39, lines 13-31).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Green and Van Oort do not teach the aerosol canister having at least one surface with a primer comprising a silane having two or more reactive silane groups separated by an organic linker group disposed thereon, wherein the primer composition has a coating composition comprising an at least partially fluorinated compound disposed thereon, and does not teach partially fluorinated compound is a polyfluoropolyether silane.
Jinks is in the related field, and teaches medicinal delivery devices in which a primer composition comprising a silane having two or more reactive silane groups separated by an organic linker group is applied to a surface of a component, then a coating composition comprising an at least partially fluorinated compound is applied to the primed surface (Abstract). Jinks teaches that the surface may be a polymer surface, and discloses the coated components of the device (Abstract).
Jinks relates that medicinal delivery devices such as inhalers typically comprise a plurality of hardware components, wherein for MDI, the components include metered dose valves including their individual components, such as ferrules, valve bodies, valve stems, tanks, springs, retaining cups and seals; containers; and actuators, as well as a number of internal surfaces which may be in contact with the medicinal formulation during storage or come in contact with the medicinal formulation during delivery ([0004], [0064]).
Jinks comprehends that surface properties of some materials may not necessarily be suited for use with a particular component, and may have adverse interaction with the medicinal formulation, which could cause medicament to degrade, or for chemicals in materials to permeate the formulation [0005]. Jinks invention addresses this issue by providing a primer composition comprising a silane with > silane groups separated by an organic linker, and a coating composition with at least partially fluorinated compound, and applying the primer then the coating to the surface ([0007]-[0013]).
Jinks teaches that coatings are applied to valve components, and the coatings are at least partially fluorinated compound, a perfluoropolyether silane with 20 to 40 linked repeating units confer additional lubricity and to provide valves with lower actuation forces [0049]. Jinks also teaches that deposition of drug on plastics or thermoset components can be reduced when the component is coated by applying a primer coat of a silane having two or more reactive silane groups separated by an organic linker, followed by a top coating of an at least partially fluorinated compound [0066].
Jinks exemplifies the use of polyfluoropolyether silane coating (fluorosilane A, B, C)  to primed cans ([0218]; Examples 1-5; Tables 4, 7a; Claim 4). Jinks shows how the vials with fluorosilane A-C top coat showed acceptably low deposition to virtually no deposition at all [0297].
Jinks describes suitability of the invention with different medicament including fluticasone, preferably fluticasone propionate or furoate, and vilanterol [0070].
Jinks however does not teach that the primer composition has a coating composition.  Instead, Jinks teach these separately.
Slowey supports Jinks by teaching an aerosol canister containing a formulation suitable for inhaler, comprising at least one surface having a primer composition comprising a silane having two or more reactive silane groups separated by an organic linker group disposed thereon, wherein the primer composition has a coating composition comprising an at least partially fluorinated compound disposed thereon (Claims 27 and 28). Thus, Slowey renders obvious the claimed element required in Claim 25. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Jinks with that of Green, Corr, and Van Oort and use the primer composition comprising a silane having two or more reactive silane groups separated by an organic linker group, and a coating composition comprising an at least partially fluorinated compound for use with the composition comprising fluticasone and vilanterol taught by Green, Corr, and Van Oort, and contained in a canister. One would be motivated to do so with reasonable expectations of success because Jinks has taught the suitability of the invention with medicaments including fluticasone furoate and vilanterol, and because Jinks’ invention is specifically addressing the problem of deposition, recognizing that surface properties of some materials may not necessarily be suited for use with a particular component, and may have adverse interaction with the medicinal formulation, and addresses these issues by providing a primer composition and coating that would confer lubricity and to provide valves with lower actuation forces, reducing the deposition of drug on plastics or thermoset components. Thus, a skilled artisan would combine the teachings of Green, Van Oort, Corr, and Jinks, and apply the known solution provided by Jinks to the known problem of deposition. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
It would be obvious to a skilled artisan before the effective filing date and with reasonable expectation of success to add the teachings of Slowey to that of Green, Van Oort, Corr, and Jinks and incorporate the coating composition to the primer composition and save the artisan an additional or separate application step of applying the primer then the coating composition. One would be motivated to do so because Slowey has taught the invention of a primer composition comprising a coating composition for the same application, i.e. for inhaler formulation in an aerosol canister. The conclusion of obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument:
The crux of Applicant’s argument appears to be based on the amended language, "a propellant consisting essentially of 1,1-difluoroethane (HFA-152)", which allegedly Green and Van-Oort do not teach, and Jinks and Slowey do not cure.
The Examiner has considered the argument and found them unpersuasive.  As a first matter, as discussed in the rejection above both Green and Van Oort, which includes 1,1-difluoroethane, separately comprehend that each of the listed propellants would be useful on their own, and meeting the “propellant consisting essentially of 1,1-difluoroethane (HFA-152a)” limitation in the instant Claims 1 and 10. Also, Corr, which is in the same field of endeavor, teaches a liquefied propellant component consisting essentially of and preferably consisting entirely of 1, 1-difluoroethane (R-152a) as discussed in the above rejection.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616
/ERIN E HIRT/Primary Examiner, Art Unit 1616